Citation Nr: 0111276	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) resulting from service-
connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1973 to April 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in July 1999 by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement (NOD) was received in September 1999, a 
statement of the case (SOC) was issued in February 2000, and 
a substantive appeal (SA) was received in February 2000.  The 
veteran appeared and testified before the undersigned Board 
Member at a February 2001 hearing at the RO.


FINDINGS OF FACT

1.  Service connection has been established for:  post-
operative discectomy of the lumbar spine, currently rated as 
40 percent disabling; residual of left knee injury, currently 
rated noncompensable; and, right hamstring injury, currently 
rated noncompensable. 

2.  The veteran's service-connected lumbar spine disability 
precludes him from obtaining and retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  3.340, 3.341, 
4.15, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes all of the 
relevant procedural documents and evidentiary materials, as 
well as the veteran's Travel Board hearing transcript and 
variously dated written statements.  The Board finds the 
evidence to be adequate for the purposes of rendering a 
decision on appeal.  No additional pertinent evidence has 
been identified by the veteran.  Therefore, the Board finds 
that the record as it stands is complete and adequate for 
appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal.  The Board concludes that the discussions 
in the July 1999 rating decision and February 2000 statement 
of the case have informed the veteran and his representative 
of the information and evidence necessary to warrant 
entitlement to the benefits sought, and there has therefore 
been compliance with VA's notification requirement.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
claims and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The veteran claims that the severity of his service-connected 
lumbar spine disability, which is currently rated as 40 
percent disabling on a schedular basis, is sufficient to 
preclude him from obtaining substantially gainful employment. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be impairment which 
prevents the average person to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In the present case, the veteran has three service-connected 
disabilities:  post-operative diskectomy of the lumbar spine 
(also referred to herein as "low back strain" or a "lumbar 
spine disability"), currently rated as 40 percent disabling; 
left knee injury residuals, currently rated as 
noncompensable; and a right hamstring injury, currently rated 
as noncompensable.  The veteran's combined service-connected 
disability rating is 40 percent.  Therefore, it is clear that 
under the schedular requirements of 38 C.F.R. § 4.16(a) have 
not been met.

However, it still must be determined whether the veteran is 
nevertheless unable to obtain and retain gainful employment 
due to his service-connected disabilities.  38 C.F.R. 
§ 4.16(b).  

It is clear from the record that the dominant service-
connected disability in terms of severity is the low back 
disability.  A historical review reveals surgical procedures 
over the years and the assignment of temporary total ratings 
for convalescence purposes.  The most recent temporary total 
rating was from December 1998 to June 1999.  The RO continued 
the 40 percent rating which was in effect prior to December 
1998. 

Turning to the medical evidence of record, hand-written 
prescription notes dated in February and March 1998 from the 
veteran's private physicians show that the veteran's lumbar 
spine disability was evaluated as severe and had prevented 
him from performing his job or any gainful employment.  

Various private and VA medical records for the period July 
1998 to October 1999 show that the veteran was seen 
frequently for symptoms of lumbar spine pain, radiculopathy, 
stiffness, and limited range of motion.  

In a July 1999 letter, one of the veteran's private 
physicians, James E. Rice, M.D., notes that the veteran 
underwent a 2 level decompression fusion operation in 
December 1998.  Dr. Rice states that 

[u]nfortunately [the veteran] is still having 
problems with his back and at this point I think 
these problems preclude him from being able to 
return to work.  He has been off work since July 
1998 and I really do not envision him being able to 
return to work in the near future.  I think he 
should be considered for long term disability. 

A November 1999 VA spine examination report includes a review 
of the veteran's history and complaints.  The diagnosis was 
lumbar intervertebral degenerative disc disease, severe, 
multiple higher and lower lumbar hemilaminectomies and 
diskectomies with lumbosacral decompression with fusion, 
symptomatic with back and leg pain, weakness, and 
paresthesias.  The examiner commented that the veteran has 
not been able to work since 1998 and had been counseled 
against any of the sort of work he had been doing, and that 
he would be able to work except for his lumbar spine 
disability.  Considering the veteran's occupation as a 
materials handler, which requires lifting, carrying, and 
repetitive motion, in the examiner's opinion, "the veteran 
would be unable to be employed at this time unless he makes 
more progress . . ." 

A January 2000 letter from Dr. Rice notes that the veteran 
continues to experience back and leg pain and that in a 
previous letter dated in July 1999 he did not feel that the 
veteran was able to return to gainful employment.  Dr. Rice 
further opined that "I am still of the same opinion that 
[the veteran] is permanently and totally disabled from 
gainful employment due to his back condition." 

A review of the veteran's occupational history reveals that 
the veteran has mainly been employed in the field of physical 
labor.  His work history shows employment as a security 
guard, a warehouse worker, a material handler and a vending 
machine repairman.  Although he indicated at one hearing that 
one employer had allowed him to do some work at a computer in 
view of his physical problems, there is no persuasive 
evidence that he has computer training and experience to 
effectively compete for employment in a computer-related 
field.  The veteran's educational background does not exceed 
more than one or two years of study in carpentry and 
industrial maintenance at technical institutes.  It appears 
that the veteran attempted to achieve a 1-year degree in 
electronics servicing, but could not complete his credentials 
due to "academic reasons."  

After a review of the medical evidence and the veteran's 
occupational and educational background, the Board finds that 
the veteran is precluded from obtaining substantially gainful 
employment and should be awarded TDIU under 38 C.F.R. 
§ 4.16(b).  This conclusion is based on the evidence of 
record which shows that the veteran has a chronic and severe 
lumbar spine disability that precludes him from physical 
labor along with an occupational and educational background 
that appears to leave him unqualified for sedentary work.  In 
reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).


ORDER

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

